DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledge of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
The amendment filed on 16 December 2021 has been entered. Claims 1-19 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office action mailed 22 September 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Regarding claim 1, Merritt teaches an intraluminal ultrasound imaging system (“The three-dimensional model of the heart can integrate, e.g., angiography, pressure measurements, and intravascular ultrasound (IVUS) images.” [0006]), comprising: 
an intraluminal ultrasound imaging catheter (“while instrument 140 is generally representative of a catheter.”[0025]); and
a processor circuit configured for communication with an intraluminal ultrasound imaging catheter (as shown in reproduced figure 1 below and associated paragraphs), wherein the processor circuit is configured to: 
receive an intraluminal ultrasound image obtained by the intraluminal ultrasound imaging catheter (as shown in reproduced figure 1 below and associated paragraphs), while the intraluminal ultrasound imaging catheter is positioned within a body lumen of a patient (as shown in reproduced figure 4 and 7 below; “The graphical representation can include indicators that clearly illustrate the location where the pressure measurements and/ or IVUS images were obtained.” [0006]; “By providing an indicator identifying the location associated with the obtained physiology data and/or intravascular imaging data in the three-dimensional graphical representation” [0050]), the body lumen comprising a continuous length formed by a plurality of segments 
    PNG
    media_image1.png
    750
    1030
    media_image1.png
    Greyscale
(as shown in reproduced figure 4 and 7 below and associated paragraphs); 
identify a segment of the plurality of segments where the intraluminal ultrasound imaging catheter was located when the intraluminal ultrasound image was obtained (“In some embodiments, the computing device 110 can automatically identify a lesion in the vessel” [0051]); and 
output, to a display in communication with the processor circuit, a screen display (as shown in reproduced figure 1 above and associated paragraphs) comprising: 
a stylized figure of the body lumen including the plurality of segments (as shown in reproduced figure 4, 6, and 7 below and associated paragraphs); and 
an indicator identifying the segment in the stylized figure where the intraluminal ultrasound imaging catheter was located when the intraluminal ultrasound image was obtained (“The graphical representation can include indicators that clearly illustrate the location where the pressure measurements and/ or IVUS images were obtained.” [0006]; “By providing an indicator identifying the location associated with the obtained physiology data and/or intravascular imaging data in the three-dimensional graphical representation” [0050]).

    PNG
    media_image2.png
    780
    957
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    782
    1020
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    543
    789
    media_image4.png
    Greyscale

However Merritt fails to explicitly disclose a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length.
In the same catheter field of endeavor, Tochterman teaches a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length (fig. 7 #214; “The one or more visualizations of FIGS. 5 and 7-12 can include labels 214 and/or labels 216 for various predefined segments of the patient's vasculature. Labels 216 can be textual indications providing the names of major and/or minor vessels or segments thereof. Labels 214 can include alphabetical, numeric, and/or other symbolic characters. In some embodiments, labels 214 can correspond to a listing of parts of patient's vasculature…The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.” [0063]).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the visual representations of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 2, Merritt as modified by Tochterman teaches the system of claim 1, wherein the screen display further comprises: markers indicating proximal and distal boundaries of one or more of the plurality of segments in the stylized figure (“For example, indicators 440, which are associated with intravascular images, at the proximal end and distal end of a lesion can be selected” [0078]).
However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 3, Merritt as modified by Tochterman teaches the system of claim 1 wherein the screen display further comprises: a marker indicating a location of interest in the stylized figure (“wherein the graphical representation includes a first indicator associated with a location within the vessel of the co-registered physiology data and a second indicator associated with a location within the vessel of the co-registered intravascular imaging data” [0009]).
	Regarding claim 4 Merritt as modified by Tochterman teaches the system of claim 1, wherein the screen display further comprises: one or more labels respectively identifying one or more segments of the plurality of segments in the stylized figure (“The position and/or viewing angle of the external imaging System (e.g., angiography or X-ray System) can also be used to identify the vessel. The computing device 110 can generate the display data associated with the label 402, including alphabetical, numerical, alphanumeric, and/or symbolic characters. In the embodiment of FIG. 4, the labels 402 include an abbreviation of the identified vessel, such as “RCA' for right coronary artery and “LCA' for left coronary artery. While abbreviations and particular vessels are used in FIG. 4, it is understood that any suitable label can be used” [0068]; as shown in reproduced figure 4 #402).
However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

	Regarding claim 5, Merritt as modified by Tochterman teaches the system of claim 1, wherein the screen display further comprises: a position indicator indicating a location within the segment in the stylized figure where the intraluminal ultrasound imaging catheter was located when the intraluminal image was obtained (“For example, the computing device 110 can receive a user input to measure a length or diameter of a vessel. In some embodiments, the three dimensional graphical representation can include indicators representative of the location within the vessel where the physiology data and/or intravascular imaging data were acquired” [0053]).

	Regarding claim 6, Merritt teaches the system of claim 1, but fails to explicitly disclose wherein the processor circuit is configured to sequentially identify the plurality of named segments in the stylized diagram as the intraluminal ultrasound imaging catheter moves through the plurality of named segments.
Merritt does teach wherein the processor circuit is configured to sequentially identify the plurality of segments in the stylized figure as the intraluminal ultrasound imaging catheter moves through the plurality of segments (“The intravascular images can be acquired in a continuous manner, such as during a pullback procedure.” [0045]; the pullback procedure would obtain images sequentially).
	However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

	Regarding claim 7, Merritt as modified by Tochterman teaches the system of claim 6, but fails to explicitly disclose wherein the processor circuit is configured to automatically label the sequentially identified plurality of named segments in the stylized diagram.
Merritt does teach wherein the processor circuit is configured to automatically label the sequentially identified plurality of segments in the stylized figure (“The position and/or viewing angle of the external imaging System (e.g., angiography or X-ray System) can also be used to identify the vessel. The computing device 110 can generate the display data associated with the label 402, including alphabetical, numerical, alphanumeric, and/or symbolic characters. In the embodiment of FIG. 4, the labels 402 include an abbreviation of the identified vessel, such as “RCA' for right coronary artery and “LCA' for left coronary artery. While abbreviations and particular vessels are used in FIG. 4, it is understood that any suitable label can be used” [0068]; as shown in reproduced figure 4 #402).
However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 8, Merritt as modified by Tochterman teaches the system of claim 6, but fails to explicitly disclose wherein the processor circuit is configured to automatically annotate, in the stylized diagram, the sequentially identified plurality of named segments with a statistically representative reference value associated with a corresponding segment.
Merritt does teach wherein the processor circuit is configured to automatically annotate (“the computing device 110 can use the external imaging data, such as the contours, location, branches, and other features of the vessel(s) to automatically identify the vessel. The position and/or viewing angle of the external imaging System (e.g., angiography or X-ray system) can also be used to identify the vessel. The computing device 110 can generate the display data associated with the label 402, including alphabetical, numerical, alphanumeric, and/or symbolic characters” [0068]) in the stylized figure, the sequentially identified plurality of segments with a statistically representative reference value associated with a corresponding segment (“the physiology fields 424 include alphabetical, numerical, alphanumeric, and/or symbolic characters. In FIG.4, the fields 424 include numeric values associated with a pressure ratio calculation” [0070]).
However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 9, Merritt as modified by Tochterman teaches the system of claim 8, but fails to explicitly disclose wherein the processor circuit is configured to automatically annotate, in the stylized diagram, the sequentially identified plurality of named segments with an automatically measured or calculated value associated with a corresponding named segment.

Merritt does teach wherein the processor circuit is configured to automatically annotate (“the computing device 110 can use the external imaging data, such as the contours, location, branches, and other features of the vessel(s) to automatically identify the vessel. The position and/or viewing angle of the external imaging System (e.g., angiography or X-ray system) can also be used to identify the vessel. The computing device 110 can generate the display data associated with the label 402, including alphabetical, numerical, alphanumeric, and/or symbolic characters” [0068]), in the stylized figure, the sequentially identified plurality of segments with an automatically measured or calculated value associated with a corresponding segment (“the physiology fields 424 include alphabetical, numerical, alphanumeric, and/or symbolic characters. In FIG.4, the fields 424 include numeric values associated with a pressure ratio calculation” [0070]).
However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 10, Merritt as modified by Tochterman teaches the system of claim 9, but fails to explicitly disclose the wherein the processor circuit is configured to color the sequentially identified plurality of named segments based on a ratio of the automatically measured or calculated value to the statistically representative reference value.
Merritt does teach wherein the processor circuit is configured to color the sequentially identified plurality of segments based on a ratio of the automatically measured or calculated value to the statistically representative reference value (“The visual display 400 can include various colors, patterns, and/or other visual indicators 426 representative of the physiology data. For example, the indicators 426 can be representative of a difference between a threshold pressure ratio and the actual pressure ratio.” [0071]).
However Merritt fails to explicitly teach the named segments.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 11, Merritt as modified by Tochterman teaches the system of claim 1, wherein the processor circuit is configured to receive a user input representative of where the intraluminal ultrasound imaging catheter was located when the intraluminal ultrasound image was obtained ("For example, the computing device 110 can receive a user input to measure a length or diameter of a vessel. In some embodiments, the three dimensional graphical representation can include indicators representative of the location within the vessel where the physiology data and/or intravascular imaging data were acquired” [0053]).

Regarding claim 12, Merritt as modified by Tochterman teaches the system above wherein the processor circuit is configured to automatically determine, based on the intraluminal ultrasound image, where the intraluminal ultrasound imaging catheter was located when the intraluminal ultrasound image was obtained (“The visual display 400 can include visual indicator 456 associated with an automatically determined location of a lesion. The computing device 110 can automatically identify and classify the type of lesion…Because the indicators 422 and 440 identify the location of the physiology data and intravascular imaging data, the clinician can easily evaluate the vasculature surrounding the indicator 456. The visual display 400 also includes markers 440 indicative of a location within the vessel 414 associated with the collected intravascular imaging data.” [0072][0073]).

Regarding claim 13, Merritt as modified by Tochterman teaches the system of claim 1 wherein the screen display further comprises at least one of a longitudinal display of the body lumen (“When at least one of the instruments 130 and 140 is moved longitudinally through the vessel, the instrument can simultaneously acquire both pressure measurements and intravascular images” [0046]), a speed indicator associated with movement of the intraluminal ultrasound imaging catheter, or the instructions to a user (“The external imaging module 114 includes computer instructions for controlling the acquisition, receipt, and processing of the external imaging data from the external imaging device 180, as well as instructions for generating a three-dimensional model and/or graphical representation of the heart, blood vessels, and/or other anatomy” [0031]).

Regarding claim 15, Merritt teaches an intraluminal ultrasound imaging method, comprising: receiving, at a processor circuit in communication with an intraluminal ultrasound imaging catheter(as shown in reproduced figure 1 above and associated paragraphs), an intraluminal ultrasound image obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is positioned within a body lumen of a patient(as shown in reproduced figure 4 and 7 above; “The graphical representation can include indicators that clearly illustrate the location where the pressure measurements and/ or IVUS images were obtained.” [0006] ;“By providing an indicator identifying the location associated with the obtained physiology data and/or intravascular imaging data in the three-dimensional graphical representation” [0050]), the body lumen comprising a continuous length formed by a plurality of segments(as shown in reproduced figure 4 and 7 above and associated paragraphs, the segments form a continuous length); and identifying, using the processor circuit, a segment of the plurality of segments where the intraluminal ultrasound imaging catheter was located when the intraluminal ultrasound image was obtained(“the computing device 110 can automatically identify a lesion in the vessel” [0051]); and outputting, to a display in communication with the processor circuit(as shown in reproduced figure 1 above and associated paragraphs), a screen display comprising: a stylized figure of the body lumen including the plurality of segments(as shown in reproduced figure 4, 6, and 7 above and associated paragraphs); and an indicator identifying the segment in the stylized figure where the intraluminal ultrasound imaging catheter was located when the intraluminal ultrasound image was obtained(“The graphical representation can include indicators that clearly illustrate the location where the pressure measurements and/ or IVUS images were obtained.” [0006]; “By providing an indicator identifying the location associated with the obtained physiology data and/or intravascular imaging data in the three-dimensional graphical representation” [0050]).

    PNG
    media_image4.png
    543
    789
    media_image4.png
    Greyscale

However Merritt fails to explicitly disclose a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length.
In the same catheter field of endeavor, Tochterman teaches a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length (fig. 7 #214; “The one or more visualizations of FIGS. 5 and 7-12 can include labels 214 and/or labels 216 for various predefined segments of the patient's vasculature. Labels 216 can be textual indications providing the names of major and/or minor vessels or segments thereof. Labels 214 can include alphabetical, numeric, and/or other symbolic characters. In some embodiments, labels 214 can correspond to a listing of parts of patient's vasculature…The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.” [0063]).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the visual representations of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).

Regarding claim 16, Merritt teaches an intravascular ultrasound imaging system (“The three-dimensional model of the heart can integrate, e.g., angiography, pressure measurements, and intravascular ultrasound (IVUS) images.” [0006]), for use in peripheral vasculature, the system comprising: an intravascular ultrasound imaging catheter (“a clinician can insert intravascular device(s). Such as a catheter or guidewire, with imaging components into the patient.” [0045]) configured to obtain an intravascular ultrasound image while the intravascular ultrasound imaging catheter is positioned within a peripheral blood vessel of a patient (“After the intravascular device has been appropriately positioned in the patient, the clinician can initiate collection of imaging data” [0045]), the peripheral blood vessel comprising a continuous length formed by plurality of segments(as shown in reproduced figure 4 and 7 above and associated paragraphs, the segments would form a continuous length); a processor circuit configured for communication with the intravascular ultrasound imaging catheter (as shown in reproduced figure 1 above, and associated paragraphs), wherein the processor circuit is configured to: receive the intravascular ultrasound image obtained by the intravascular ultrasound imaging catheter (as shown in reproduced figure 1 above and associated paragraphs); identify a segment of the plurality of segments where the intravascular ultrasound imaging catheter was located when the intravascular ultrasound image was obtained(“the computing device 110 can automatically identify a lesion in the vessel” [0051]); and output, to a display in communication with the processor circuit, a screen display catheter(as shown in reproduced figure 1 above and associated paragraphs), comprising: a stylized figure of the peripheral blood vessel including the plurality of segments (as shown in reproduced figure 4, 6, and 7 above and associated paragraphs); and an indicator identifying the segment of the plurality of segments in the stylized figure where the intravascular ultrasound imaging catheter was located when the intravascular ultrasound image was obtained (“The graphical representation can include indicators that clearly illustrate the location where the pressure measurements and/ or IVUS images were obtained.” [0006] “By providing an indicator identifying the location associated with the obtained physiology data and/or intravascular imaging data in the three-dimensional graphical representation” [0050]).
However Merritt fails to explicitly disclose a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length.
In the same catheter field of endeavor, Tochterman teaches a plurality of named segments, wherein each named segment of the plurality of named segments comprises a different portion of the continuous length (fig. 7 #214; “The one or more visualizations of FIGS. 5 and 7-12 can include labels 214 and/or labels 216 for various predefined segments of the patient's vasculature. Labels 216 can be textual indications providing the names of major and/or minor vessels or segments thereof. Labels 214 can include alphabetical, numeric, and/or other symbolic characters. In some embodiments, labels 214 can correspond to a listing of parts of patient's vasculature…The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.” [0063]).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the visual representations of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).
	
	Regarding claim 18, Merritt as modified by Tochterman teaches the system of claim 1, wherein the different portion of the continuous length for the segment is defined based on a location of a branch extending from the body lumen (“the computing device 110 can use the external imaging data, such as the contours, location, branches, and other features of the vessel(s) to automatically identify the vessel... The computing device 110 can generate the display data associated with the label 402, including alphabetical, numerical, alphanumeric, and/or symbolic characters… In the embodiment of FIG. 4 the labels 402 include an abbreviation of the identified vessel, such as “RCA” for right coronary artery and “LCA” for left coronary artery”[0067]; the computing device uses the location of a branch of a vessel of continuous length to identify the vessel, which is then portioned into segments as seen in fig. 4).
	However Merritt does not teach the named segment.
	In the same field of endeavor, Tochterman teaches the named segments (“labels 214 can correspond to a listing of parts of patient's vasculature. For example, labels 214 can be based on parts of the patient's vasculature identified by one or more risk calculators. The segments identified by labels 214 and/or 216 include, but are not limited to, right coronary artery (RCA), left main coronary artery, circumflex coronary artery, left anterior descending (LAD), RCA proximal, RCA mid, RCA distal, LAD proximal, LAD mid, LAD apical, first diagonal, additional first diagonal, second diagonal, additional second diagonal, proximal circumflex, intermediate/anterolateral, obtuse marginal, distal circumflex, left posterolateral, posterior descending, among others.”[0063])
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the named labels of Tochterman, as this would improve the visual depictions of vessels and allows assessments of the vessel (see Tochterman [0005]).
		
	Regarding claim 19, Merritt as modified by Tochterman teaches the system of claim 1, but fails to explicitly disclose wherein the stylized diagram comprises a statistically representative body lumen different from the body lumen of the patient.
	However in the same ultrasound field of endeavor, Tochterman teaches wherein the stylized diagram comprises a statistically representative body lumen different from the body lumen of the patient (“FIG. 6 is a visual depiction of an index 220 for assessing the severity of one or more lesions and/or stenoses”[0051]; the severity key is a statistical representation of a body lumen different than body lumen of the patient as referenced in claim 1).
	It would have been obvious to one of ordinary skill in the art at the time to modify the system of Merritt with the severity key of Tochterman, as this would improve the visual depictions of vessels and allows better informed assessments of the vessel (see Tochterman [0003] and [0005]).

	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable by Merritt, in view of Tochterman and in further view Keller et al., (US20160157787), (hereinafter “Keller”) and Fearnot et al., (US20130267848), (hereinafter “Fearnot”).
	
	Regarding claim 17, Merritt as modified by Tochterman teaches the system of claim 1, but fails to explicitly disclose wherein the plurality of named segments comprises two or more of: inferior vena cava (IVC), common iliac vein (CIV), external iliac vein (EIV), common femoral vein (CFV), or femoral vein (F).
	In the same ultrasound field of endeavor, Keller teaches a system for labeling named segments ([0053] “For example, in the illustrated embodiment, the right coronary artery is labeled “RCA,” the left main artery is labeled “Left Main,” the left circumflex artery is labeled “LCX,” the marginal branches are labeled “M1” and “M2,” the left anterior descending artery is labeled “LAD,” and the diagonal branch is labeled “D1.” It is understood that any vessels, including arteries and veins, may be labeled in a similar manner. Further, a user may select the vessels of interest such that only those vessels are labeled by the system.”).
It would have been obvious to one of ordinary skill in the art at the time, to combine the system of Merritt as modified by Tochterman with the system of labeling veins of Keller as this labeling would improves the effectiveness of patient treatments by tailoring treatment options to specific characteristics of the patient (see Keller [0002]).

	While the combination of Merritt as modified by Tochterman with Keller teaches the labeling of veins, Keller is silent regarding the specific veins being labeled.  
	However in the same ultrasound field of endeavor, Fearnot teaches two of the named segments to be labeled as the femoral artery ([0034] “FIG. 3 shows system 40 having been introduced into the vena cava 50 through a percutaneous access site 51 in the right femoral vein of a patient”) and inferior vena cava ([0050] “The position of the distal tip of sheath 101 within the inferior vena cava can then be confirmed using the external (e.g. skin-level) visible scale markings on the sheath and/or using the IVUS probe 102 to visualize the renal vein(s) again.”).
	While Keller teaches any vein can be labeled, Keller is silent regarding the specific veins, but it would have been obvious to one of ordinary skill in the art at the time, to combine the system of Merritt as modified by Tochterman with the system of labeling veins of Keller, and with that system labeling specifically the inferior vena cava and the femoral vein such as in Fearnot, as the identification and classification can permit a clinician to plan a percutaneous coronary intervention tailored to the specific characteristics of the patient.(see Keller [0025]).

Response to Arguments
Examiner respectfully disagrees that Merritt does not teach the claim limitations of claim 1, 15, and 16. As seen in the prior art rejection above in claim 1, Merritt does disclose or suggest the claim limitations.
Applicant’s arguments with respect to claim(s) 1-13 and 15-19 have been considered but are moot because the new ground of rejection relies on new references Tochterman, Killer, and Fearnot as necessitated by amendment to teach the matter challenged in the argument and amendments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952.  The examiner can normally be reached on Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        


                                                                                                                                                                                                  /SEAN D MATTSON/Primary Examiner, Art Unit 3793